Case 3:18-cv-00097-CDL-CHW Document 27 Filed 05/16/19 Page 1 of 3

                                                                t,E.Ct.iVt··;.
                                                          '"'LERJ.f•
                                                          t.
                                                                     ......
                                                                o S Off I:~ ·: .

           4\THCNS /)JV ISION
                                                     u.t-tlTEo :nAtts Disrr:n• ,. ,. ,.
                                                      ,ilODLE DISTRICT ai:5 G·J, ,:·•, •
                                                           COLUMBUS 011.-131~~: · ·
Case 3:18-cv-00097-CDL-CHW Document 27 Filed 05/16/19 Page 2 of 3
Case 3:18-cv-00097-CDL-CHW Document 27 Filed 05/16/19 Page 3 of 3




                                        Jleo F.
